WEBB, Judge.
The decision in this case depends on the interpretation of certain sections of the Workmen’s Compensation Act. G.S. 97-29 provides for compensation rates for total incapacity. This section contains a sentence which says: “If death results from the injury then the employer shall pay compensation in accordance with the provisions of G.S. 97-38.” G.S. 97-38 provides that death benefits shall not be more than $80.00 per week for four hundred weeks. The following amendment to G.S. 97-29 was adopted and is found in the 1973 Session Laws, Chap. 1103:
Section 1. G.S. 97-29 is hereby amended by adding to the end of such section a new paragraph to read as follows: Notwithstanding any other provision of this Article, beginning August 1, 1975, and on August 1 of each year thereafter, a maximum weekly benefit amount shall be computed. The amount of this maximum weekly benefit shall be derived by obtaining the average weekly insured wage in accordance with G.S. 96-8(22) and by rounding such figure to its nearest multiple of two dollars ($2.00), and this said maximum weekly benefit shall be applicable to all injuries and claims arising on and after November 1 following such computation. Such maximum weekly benefit shall apply to all provisions of this Chapter effective August 1, 1975, and shall be adjusted August 1 and effective October 1 of each year thereafter as herein provided.
Section 2. This act shall become effective October 1, 1975, and shall only apply to cases arising on and after October 1, 1975.
The question posed by this appeal is whether this amendment to G.S. 97-29 governs all provisions of the Chapter so that G.S. 97-38 no longer limits recovery for death claims to $80.00 per week. We hold that the amendment applies to G.S. 97-38 so that the plaintiffs in this case are not limited in their recovery to $80.00 per week. The amendment says it “shall apply to all provisions of this Chapter.” This would include G.S. 97-38. To say that G.S. 97-38 is not governed by this amendment would, we believe, be contrary to the will of the General Assembly as expressed in the plain words of the statute. We are strengthened in this conclusion by an amendment to the Act which was adopted by the General *593Assembly. As originally introduced, the bill did not include the clause “and this said maximum weekly benefit shall be applicable to all injuries and claims arising on and after November 1 following such computation.” By adding the phrase which makes the benefits applicable to all claims, we believe the General Assembly again expressed an intention to include death claims.
The appellants contend the amendment to G.S. 97-29 is ambiguous and can be reconciled with G.S. 97-38 so that the $80.00 per week maximum of G.S. 97-38 need not be disturbed. They contend first that in adopting this amendment the General Assembly placed it in a section of the Workmen’s Compensation Act headed “Compensation rates for total incapacity.” They contend this shows the General Assembly did not intend for it to affect death claims. They also contend the General Assembly was aware the Workmen’s Compensation Act provides for separate claims for disabilities and for deaths and by not specifically mentioning death claims, it did not intend to include them in this amendment. In light of the statute which says the benefits shall apply to “all provisions of this Chapter,” we believe we would have to ignore the plain words of the statute to accept the argument of appellants.
Affirmed.
Judge ERWIN concurs.
Chief Judge MORRIS dissents.